


Exhibit 10.1




Ashlin Development Corporation

4400 North Federal Highway, Suite 210

Boca Raton, Florida 33431







March 3, 2005













Mr. James A. Brown

Chief Executive Officer

Ashlin Development Corporation

4400 North Federal Highway, Suite 210

Boca Raton, Florida 33431




Dear James:




1.

Issuance of Shares




In consideration of your continued services to Ashlin Development Corporation
(the “Company”) and in recognition of the Company’s successful emergence from
reorganization, the Board of Directors of the Company has authorized the
issuance to you of an additional 320,000 shares of common stock of the Company
(the “Shares”) on March 3, 2005 (the “Effective Date”).  The Shares will be
issued to you upon your written acknowledgement to the provisions hereof in the
space provided below.  The parties agree that the fair market value of the
Shares is the closing price of the Shares on March 3, 2005 (the “Shares FMV”).

2.

Purchase Option




If at any time during the Initial Term of the Employment Agreement dated
November 19, 2005, between you and the Company (the “Employment Agreement”) (i)
you terminate your employment with the Company for any reason, except on account
of the Company’s breach of this Agreement or of the Employment Agreement, in
each case which breach the Company has failed to cure after reasonable notice,
or (ii) your employment with the Company is terminated by the Company with Cause
(as defined in the Employment Agreement and determined in accordance with
Section 2.7 of the Employment Agreement), then the Company and/or its
designee(s) shall have the option (the “Purchase Option”) to purchase, and you
(or your assignee, or your executor or the administrator of your estate, in the
event of your death, or your legal representative in the event of your
incapacity (hereinafter, collectively with you, the “Grantor”)) shall sell to
the Company and/or its assignee(s), all of the Shares held by the Grantor.

The Company shall give notice in writing to the Grantor of the exercise of the
Purchase Option within thirty (30) days after the date of the termination of
your employment (the “Exercise Notice”).



--------------------------------------------------------------------------------

Mr. James A. Brown

March 3, 2005

Page 2











The purchase price to be paid for the Shares purchased pursuant to the Purchase
Option shall be the Shares FMV.  The purchase price shall be paid in cash.  The
closing of such purchase shall take place at the Company’s principal executive
offices within ten days after the delivery by the Company of the Exercise
Notice.  At such closing, the Grantor shall deliver to the purchaser(s) the
certificates or instruments evidencing the Shares being purchased, duly endorsed
(or accompanied by duly executed stock powers) and otherwise in good form for
delivery, against payment of the purchase price by check of the purchaser(s).
 In the event that, notwithstanding the foregoing or the prohibitions contained
in Section 3, the Grantor shall have failed to obtain the release of any pledge
or other encumbrance on any Shares by the scheduled closing date, at the option
of the purchaser(s) the closing shall nevertheless occur on such scheduled
closing date, with the cash purchase price being reduced to the extent of, and
paid to the holder of, all unpaid indebtedness for which such Shares are then
pledged or encumbered.

3.

Prohibited Transfers.  

Except as provided in Section 2, the Shares shall not be transferred or
otherwise conveyed, assigned, or hypothecated during the Initial Term (as
defined in the Employment Agreement).  Any purported transfer in violation of
this Agreement, shall be void ab initio and of no force or effect.

4.

Other Restrictions on Transfer.

Subject to Section 3, the Shares shall not be transferred or otherwise conveyed,
assigned, or hypothecated before satisfaction of the conditions specified in
this Section 4 and Sections 5 and 6, which conditions are intended to ensure
compliance with the provisions of the securities laws.  Any purported transfer
in violation of this Agreement shall be void ab initio and of no force or
effect.  Other than transfers to the public pursuant to an effective
registration statement or sales to the public pursuant to Rule 144 promulgated
under the Securities Act of 1933 otherwise permitted hereunder, you will cause
any proposed transferee of any Shares or any interest therein held by him to
agree to take and hold such Shares subject to the provisions and upon the
conditions specified in this Agreement

5.

Restrictive Legends.

Each certificate representing Shares issued to you shall include legends (in
addition to any other legends required by laws or other agreements to which you
is bound) in substantially the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, NOR PURSUANT TO THE SECURITIES LAWS OF
ANY STATE OR FOREIGN JURISDICTION.  SUCH SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED, EXCEPT PURSUANT TO (I) AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933; AS AMENDED,
(II) RULE 144 PROMULGATED UNDER SUCH ACT, OR



--------------------------------------------------------------------------------

Mr. James A. Brown

March 3, 2005

Page 3











(III) ANY OTHER APPLICABLE EXEMPTION FROM REGISTRATION UNDER SUCH ACT.  THIS
SECURITY IS SUBJECT TO AN OPTION TO REPURCHASE AND RESTRICTIONS ON TRANSFER AND
OTHER TERMS AND CONDITIONS SET FORTH IN THE AGREEMENT DATED AS OF MARCH 3, 2005,
A COPY OF WHICH MAY BE OBTAINED FROM THE COMPANY AT ITS PRINCIPAL EXECUTIVE
OFFICES.

6.

Notice of Proposed Transfers.

Prior to any transfer or attempted transfer of any Shares, the holder of such
Shares shall (i) give written notice (a “Transfer Notice”) to the Company, of
such holder’s intention to effect such transfer, describing the manner and
circumstances of the proposed transfer, and (ii) if requested by the Company,
provide to the Company an opinion reasonably satisfactory to the Company, from
counsel who shall be reasonably satisfactory to the Company (or supply such
other evidence reasonably satisfactory to the Company), that the proposed
transfer of such Shares may be effected without registration under the
Securities Act.  After receipt of the Transfer Notice and opinion (if required),
the Company shall, within five days thereafter, so notify the holder of such
Shares and such holder shall thereupon be entitled to transfer such Shares in
accordance with the terms of the Transfer Notice.  The holder of the Shares
giving the Transfer Notice shall not be entitled to transfer such Shares until
receipt of the notice from the Company, under this Section 6.

7.

Termination of Certain Restrictions.

Notwithstanding the foregoing provisions of this Agreement, the restrictions
imposed by Section 4 upon the transferability of the Shares and the legend
requirements of Section 5 shall terminate as to any Shares (i) as to any
transfer effected pursuant to an effective registration statement under the
Securities Act, when and so long as the transfer of such Shares is effectively
registered under the Securities Act or (ii) when the Company shall be reasonably
satisfied (including, if so requested by the Company, when it shall have
received an opinion of counsel reasonably satisfactory to it) that such Shares
may be transferred under the Securities Act and that such legend may be removed.
 Whenever the restrictions imposed by Section 4 shall terminate as to any
Shares, the holder thereof shall be entitled to receive from the Company, at the
Company’s expense, a new certificate representing Shares not bearing the
restrictive legend set forth in Section 5.

The provisions of Sections 2 and 3 of this Agreement shall terminate upon a
Change of Control (as defined in the Employment Agreement).

8.

Notices.




Any notice required or permitted to be given under this Agreement shall be in
writing, and shall be given by hand-delivery  to the addressee or by deposit in
the U.S. mail, postage prepaid, certified mail, return receipt requested, as
follows:



--------------------------------------------------------------------------------

Mr. James A. Brown

March 3, 2005

Page 4











If to the Company, to:




Ashlin Development Corporation

c/o Greenberg Traurig, P.A.

777 South Flagler Drive, Suite 300 East

West Palm Beach, Florida 33401

Attention: Morris C. Brown, Esq.

Facsimile: 561-655-6222




If to you, to such address as the you may specify in writing to the Company;




or such other address as either party may specify by notice hereunder to the
other.  Any notice sent in accordance with the foregoing provisions shall be
deemed given on the date of receipt if personally delivered, or on the date
three (3) days after being deposited in the mail, if mailed.




9.

Entire Agreement.  




This Agreement incorporates the entire agreement between the parties hereto
pertaining to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions of the
parties, whether oral or written, and there are no warranties, representations
and other agreements between the parties in connection with the subject matter
hereof, except as specifically set forth herein.  No amendment, supplement,
modification or waiver of this Agreement shall be binding upon a party hereto
unless in writing and executed by such party.




10.

Governing Law.  




The domestic internal laws of the State of Florida shall govern the validity,
construction and effect of this Agreement, without regard to Florida’s conflicts
of laws principles.




11.

Severability.  




Each of the provisions of this Agreement shall be independent of all other
provisions, and if any provision of this Agreement is declared void or invalid
by any court or other governmental agency of competent jurisdiction, each other
provision of this Agreement shall remain in full force and effect and shall be
construed to the extent possible as consistent with all other valid provisions
in order to carry out the intent of the parties hereto.



--------------------------------------------------------------------------------

Mr. James A. Brown

March 3, 2005

Page 5














12.

Successors and Assigns.  




This Agreement shall be binding upon and inure to the benefit of the respective
heirs, executors, administrators, successors and assigns of the Company and you.
 If the Company shall, at any time, be merged with or consolidated into or with
any other corporation or person or if all or substantially all of the assets of
the Company are transferred to another corporation or person, the provisions of
this Agreement shall be binding upon and inure to the benefit of the entity
resulting from such merger or consolidation or the corporation or person to
which or to whom such assets shall be transferred, and this provision shall
apply in the event of any subsequent mergers, consolidations or transfers of
assets.  




 

ASHLIN DEVELOPMENT CORPORATION

         

By:

/s/ TED AFLEN

     

Name:

TED AFLEN

     

Title:

Director




Acknowledged and agreed to this

3rd day of March, 2005:







/s/JAMES A. BROWN




James A. Brown




